Proceeding pursuant to article 78 of the Civil Practice Act to review respondents’ determination, made June 16, 1959, dismissing petitioner from his position of patrolman in the Police Department of the Village of Hastings-on-Hudson, Westchester County. By order of the Supreme Court, Westchester County, dated November 2, 1959, made pursuant to section 1296 of the Civil Practice Act, the proceeding was transferred to this court for disposition. Determination confirmed, without costs. No. opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.